Citation Nr: 0825249	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-36 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for sinusitis.

2..  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected right hemispheric 
porencephalic cyst of brain with left upper extremity 
paresis, left lower extremity paresis, and seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to June 2000.

Procedural history

This case is before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In April 2008, the veteran testified at a video conference 
hearing which was chaired by the undersigned Veterans Law 
Judge (VLJ).  A transcript of the hearing has been associated 
with the veteran's VA claims folder.

Matters not on appeal

An appeal as to a third issue which was addressed by the RO 
in a September 2006 statement of the case, entitlement to 
service connection for a right ankle disability, was not 
pursued by the veteran in his VA Form 9 filed later that 
month.

In an April 2007 rating decision, the RO denied an increased 
compensable disability rating for left inguinal hernia, 
status post herniorrhaphy.  In that same decision, the RO 
also denied an increased disability rating higher than 20 
percent for right knee degenerative joint disease, but it did 
assign separate 10 percent disability ratings for the right 
knee degenerative joint disease with limitation of flexion, 
pain and weakness, and for associated limitation of extension 
of the right knee.  To the Board's knowledge, the veteran has 
not filed a notice of disagreement with the April 2007 
decision.  Therefore, those issues are on appeal, and they 
will not be discussed further herein.

FINDINGS OF FACT

1.  The competent medical evidence of record indicate that 
the veteran does not have sinusitis.

2.  The competent medical evidence of record indicates that 
the veteran has sleep apnea that is related to his service-
connected right hemispheric porencephalic cyst of brain and 
seizure disorder.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  Sleep apnea is proximately due to or is the result of the 
veteran's service connected right hemispheric porencephalic 
cyst of brain and seizure disorder.  38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for sinusitis and sleep 
apnea.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issues on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the veteran was informed of the evidentiary requirements for 
service connection in a letter from the RO dated in June 
2004, including a request for evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letter, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies."  
With respect to private treatment records, the letter 
informed the veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  The letter 
further emphasized: "You must give us enough information 
about these records so that we can request them from the 
person or agency who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence"

The June 2004 VCAA letter also instructed the veteran as 
follows:  "Please review your records and make certain you 
haven't overlooked any important evidence."  This complies 
with the "give us everything you've got" provision contained 
in 38 C.F.R. § 3.159(b) in that the RO informed the veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the veteran received notice as to elements (2) and (3) 
in the June 2004 VCAA letter.  The veteran was also provided 
specific notice of the Dingess decision in a March 2006 
letter, which detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  

The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim as to the current issues being decided 
on appeal. service connection for sinusitis and for sleep 
apnea, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the VA has obtained the veteran's VA treatment 
records, his service treatment records, including post-
retirement treatment records at service medical facilities, 
and his private treatment records.  He was provided VA 
examinations in April 2000, August 2004, February 2006, and 
November 2006. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
was noted in the Introduction above, he testified at a video 
conference hearing which was chaired by the undersigned VLJ.  

Accordingly, the Board will proceed to a decision as to the 
two issues on appeal.

1.  Entitlement to service connection for sinusitis.

The veteran contends that he has suffered from sinusitis 
intermittently in service and thereafter to the present time.  

Relevant law and regulations

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Essential to the award of service connection is the first 
Hickson element, the current existence of a disability.  
Without it, service connection cannot be granted. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

With respect to Hickson element (1), the veteran has 
presented no competent medical evidence of a current 
diagnosis of sinusitis.  The veteran's service treatment 
records (STRs) show that he was treated for sinusitis on one 
occasion only, August 27, 1979.  An x-ray of his sinuses in 
September 1992 showed normal paranasal sinuses.  

Crucially, with respect to post-service evidence of 
sinusitis, no diagnosis exists, despite multiple 
examinations.  At a VA examination in April 2000, the 
veteran's nose and sinuses were observed by the examiner to 
have no deformity and no congestion.  A computed tomographic 
(CT) scan of the head in March 2001 showed that the paranasal 
sinuses and mastoid air cells were well aerated.  At an 
August 2004 VA examination, the examiner observed that the 
veteran's nose and sinuses were normal.  He noted the 1992 
normal x-ray study and opined that more likely than not the 
veteran had rhinitis, not sinusitis.  A VA examiner in 
November 2006 observed that the veteran's nose and sinuses 
were normal.  

At the April 2008 hearing, the veteran testified that he had 
been treated for sinusitis at the Great Lakes Naval Hospital 
Clinic after retirement from June 2000 to 2004 with Tylenol 
and Tegretol.  However, review of the records during that 
post-retirement time frame shows no complaint of, or 
treatment for, sinusitis.  Moreover, a March 2004 treatment 
note indicates that Tegretol is prescribed for the veteran's 
service-connected seizure disorder.  There is in fact no 
post-service evidence of sinusitis.  

Although the Board does not doubt the sincerity of the 
veteran's belief that he suffers from sinusitis, it is now 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992);
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish the existence of a current disability.
 
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
evidence is lacking in this case.

There being no evidence of a present disability, Hickson 
element (1) is not met, and the veteran's claim is denied on 
that basis.

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected right hemispheric 
porencephalic cyst of brain with left upper extremity 
paresis, left lower extremity paresis, and seizure disorder.

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2007); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

With respect to Wallin element (1), current disability, 
review of the record indicates that symptoms of sleep apnea 
appeared within a short time after the veteran retired from 
service in June 2000.  In September 2001 the veteran 
underwent uvulopalatopharyngoplasty surgery to alleviate his 
symptoms of sleep apnea.  The record shows that the veteran 
has received continued treatment for epilepsy and sleep apnea 
to the present time.  Thus, Wallin element (1) has been met.

Wallin element (2) requires evidence of a service-connected 
disability.  The record shows that the veteran is service 
connected for right hemispheric porencephalic cyst of the 
brain with left upper extremity paresis, for left lower 
extremity paresis due to right hemispheric porencephalic cyst 
of the brain, and for seizure disorder due to right 
hemispheric porencephalic cyst of the brain.  Therefore, 
Wallin element (2) is met.  [Service connection is also in 
effect for a number of other disabilities, but none is 
relevant to this appeal.]

Medical nexus evidence establishing a connection between the 
service-connected disability and the current disability is 
required by Wallin element (3).  After the video conference 
hearing on April 14, 2008, the veteran's representative filed 
a statement dated April 23, 2008, from the veteran's primary 
care physician at Great Lakes Naval Hospital, Dr. N.A., a 
neurologist.  Dr. N.A. diagnosed the veteran with obstructive 
sleep apnea.  Dr. N.A. opined that the veteran's obstructive 
sleep apnea was most likely secondarily related to his  
cerebral disorders, an obvious reference to the veteran's 
service connected right hemispheric porencephalic cyst of the 
brain, and seizure disorder.  There is no competent medical 
evidence to the contrary.

Therefore, Wallin element (3) has also been met.

All three Wallin elements having been met, the veteran's 
claim of service connection for sleep apnea is granted.


ORDER

Service connection for sinusitis is denied.

Service connection for sleep apnea is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


